Citation Nr: 1018498	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-13 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1948 to 
May 1954, and from June 1954 to January 1960.  He died on 
August [redacted], 1989.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In November 2007, a Board hearing was held before the 
undersigned.  

In December 2007, the Board remanded this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The Certificate of Death reflects that the Veteran died 
in August 1989 at the age of 60; cardiac arrest was certified 
as the immediate cause of death and severe cardio myopathy 
was listed at the underlying cause of death.  


2.  The appellant is the Veteran's surviving spouse.  

3.  At the time of the Veteran's death, service connection 
was in effect for enucleation of the left eye, evaluated with 
a 40 percent disability rating.  

4.  The Veteran's service-connected enucleation of the left 
eye, did not etiologically affect his cardiovascular system.

5.  Cardiovascular disease was not present in service and was 
not manifest in the initial post-service year; cardiovascular 
disease is not attributable to service..

6.  The Veteran's service-connected enucleation of the left 
eye was not the immediate or underlying cause of the 
Veteran's death, and was not etiologically related to the 
cause of death; it did not contribute substantially or 
materially to cause the Veteran's death and they was not of 
such severity that it resulted in debilitating effects and a 
general impairment of health to an extent that rendered the 
Veteran materially less capable of resisting the effects of 
other disease causing death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303. 
3.304, 3.307, 3.309, 3.312 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

The appellant seeks compensation as the Veteran's surviving 
spouse on the grounds that that the Veteran's death was due 
to a service-connected condition.  At the time of his death 
the Veteran was service-connected for enucleation of the left 
eye, evaluated with a 40 percent disability rating.  He was 
also in receipt of special monthly compensation for the 
anatomical loss of his eye.  

The Certificate of Death reflects that the Veteran died in 
August 1989 at the age of 60; cardiac arrest was certified as 
the immediate cause of death and severe cardio myopathy was 
listed at the underlying cause of death.

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including valvular heart disease and 
hypertension, if manifested to a compensable degree with one 
year following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The physical examination at separation from service in 
November 1959 reflected normal heart and vascular systems.  
His blood pressure reading was 110/80.  A November 1959 chest 
x-ray revealed the cardiac size and configuration as within 
normal limits.  The impression was normal chest.  

Post-service medical records include an April 1981 diagnosis 
of essential hypertension, which was made over two decades 
after the Veteran was discharged from service.  Thereafter, 
in November 1983 the Veteran was diagnosed, in pertinent 
part, with a history of severe peripheral arterial 
obstruction post bypass and hypertension.  In May 1986 the 
Veteran was admitted for chest pain, congestive heart 
failure, and status-post arterial femoral bypass grafting in 
1982 secondary to left lower extremity claudication.  The 
heart was irregular in rate and rhythm and no murmur was 
noted.  The discharge diagnoses included "rule out 
myocardial infarction" and the physician noted that he could 
not exclude probable myocardial infarction.  

In November 1987 the Veteran was admitted to intensive care 
with a history of atherosclerotic peripheral vascular 
disease, status post two cerebrovascular accidents; 
hypertension; coronary artery disease; subendocardial 
myocardial infarction; and congestive heart failure.  A chest 
x-ray showed a grossly enlarged heart with increased 
pulmonary vasculature, consistent with congestive heart 
failure and old density in the right lower lung peripherally.  
The discharge diagnoses included congestive heart failure.  
In August 1988 the Veteran was diagnosed with exacerbation of 
congestive heart failure secondary to longstanding 
hypertension and dilated cardiomyopathy, ventricular ectopy, 
hypertension, and coronary and peripheral atherosclerotic 
vascular disease.  In December 1988 the Veteran was 
diagnosed, in pertinent part, with acute and chronic 
congestive heart failure, ventricular arrhythmia, and 
ventricular tachycardia.  Terminal hospital reports dated 
from July to August 1989 showed that the Veteran was admitted 
for right middle lobe pneumonia.  The physician noted that 
the Veteran had a history of severe cardiomyopathy and 
organic brain syndrome.  

A February 2010 VA medical opinion found that it was less 
likely than not that the Veteran's hypertension was manifest 
during the Veteran's service or the initial post-service 
year.  The opinion was based on the blood pressure readings 
obtained during service as well as the post-service medical 
evidence.  

In sum, the records do not establish that a cardiovascular 
disability was manifest during service or within the post-
service year.  The VA examiner considered whether the 
Veteran's hypertension was related to service, but concluded 
that it was not related to service.  The examiner cited to 
the pertinent blood pressure reading and rendered his opinion 
based on a review of the claims file.  The Board attaches 
significant probative value to this opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion).

The appellant contends that the Veteran's hypertension had 
its onset during service and that he had medication for that 
disability.  She asserts that this heart disability played an 
etiological role in his death.  Recently, the Federal Circuit 
issued Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), 
which stated that 38 U.S.C. § 1154(a) requires that the VA 
give due consideration to all pertinent medical and lay 
evidence in evaluating a claim for disability.  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Moreover, the VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical 
evidence.  

The Board does not doubt the credibility of the appellant in 
reporting her belief that the Veteran's death was caused by a 
service-related disability.  The Board also believes that the 
appellant is sincere in expressing her opinion with respect 
to the cause of the Veteran's death.  However, the matter at 
hand involves complex medical assessments that require 
medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  

In this situation, the appellant has not claimed that she has 
medical training that would permit her to make a diagnosis 
concerning the Veteran's cause of death.  As such, her 
opinion is not competent in that regard and is certainly less 
probative than the VA examiner's opinion which is based on a 
complete review of the record as well as the examiner's 
medical training and expertise.  The VA examiner's opinion is 
the most probative evidence of record for those reasons.  

Therefore, while the medical evidence shows the Veteran was 
diagnosed with and received treatment for congestive heart 
failure, atherosclerotic peripheral vascular disease, 
hypertension, coronary artery disease, and subendocardial 
myocardial infarction prior to death, the probative evidence 
of record does not establish that these disorders were 
related to the Veteran's active military service, manifest in 
the initial post-service year, or were otherwise related to 
service.  The record shows that his cardiovascular problems 
had their onset years after he was separated from service and 
unrelated thereto.  

Thus, there is no etiological nexus between the Veteran's 
cause of death from heart disease and service.

The Board must also consider if the Veteran's service-
connected enucleation of the left eye disability caused or 
contributed substantially or materially to cause the 
Veteran's death because it was of such severity that they 
resulted in debilitating effects and a general impairment of 
health to an extent that rendered the veteran materially less 
capable of resisting the effects of other disease causing 
death.  

The competent evidence does not establish that there was any 
causal relationship between the Veteran's enucleation of the 
left eye and his death.  Prior to death, as noted, the 
Veteran was having considerable cardiovascular problems which 
ultimately resulted in death.  There is no competent evidence 
of any causal relationship between the Veteran's enucleation 
of the left eye and those cardiovascular disabilities.  The 
service treatment records and all post-service treatment 
records show absolutely no eye involvement beyond noting the 
enucleation in medical history.  

Thus, the Board concludes that the Veteran's service-
connected enucleation of the left eye was not the immediate 
or underlying cause of the Veteran's death, and was not 
etiologically related to the cause of death.  Furthermore, 
the fatal disease process was not manifest during service or 
within one year of separation.  The Veteran's service-
connected enucleation of the left eye did not contribute 
substantially or materially to cause the Veteran's death and 
it was not of such severity that it resulted in debilitating 
effects and a general impairment of health to an extent that 
rendered the Veteran materially less capable of resisting the 
effects of other disease causing death.  The appellant's 
assertions are unsupported by competent evidence; rather the 
most probative competent evidence contradicts her assertions 
and they therefore do not serve as a basis to allow the 
claim.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

During the pendency of this appeal, the Court issued a 
decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 
(2007), which held that, in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, VCAA 
notice must include: (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In a letter dated in March 2005 the appellant was apprised 
generally of the information and evidence necessary to 
establish her claim for service connection for the cause of 
the Veteran's death; of the evidence that VA would seek to 
provide; and of the information and evidence that she was 
expected to provide.  While the letter did not fully satisfy 
the duty to notify provisions regarding DIC benefits as it 
did not inform her of the disabilities that were service 
connected or provide an explanation of how to substantiate a 
DIC claim based on a condition not yet service connected, the 
presumption of prejudice has been rebutted.  

The appellant was informed in the rating decision and the 
statement of the case of the lack of evidence showing that a 
service-connected condition caused or materially contributed 
to death.  She was also provided in the April 2005 statement 
of the case (SOC) with an explanation that there was no 
documentation showing a link between the cause of death and 
the Veteran's service or service-connected disability.  Based 
on the notices provided by the RO to the appellant including 
the rating decision and the SOC, she is reasonably expected 
to understand the types of evidence that would support her 
claim for service connection.  Accordingly, any presumption 
of prejudice with respect to the notice provided is rebutted.  
Although the appellant was not informed of how VA establishes 
disability ratings and effective dates in accordance with 
Dingess/Hartman, service connection is being denied and no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the appellant.  

Regarding the duty to assist, the service treatment records 
have been obtained and made a part of the record, as have VA 
and private treatment records.  A VA medical opinion was also 
obtained and made part of the record.  The Board is satisfied 
that VA has sufficiently discharged its duty in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 


ORDER

Service connection for cause of death is denied.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


